         CASE 0:20-cv-02148-JRT-DTS Doc. 41 Filed 01/19/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Robert Zajac, MD,

                       Plaintiff,                         Case No.: 0:20-cv-02148 -JRT-DTS

                                                          STAEMENT REGARDING
                                                          DOCUMENTS FILED UNDER
                                                          SEAL – RULE 5.6
vs.

Maria K. Statton, Kathryn D. Lombardo,
Hugh P. Renier, Cheryl L. Bailey, Christopher
Burkle, Pamela Gigi Pamela Gigi, Shaunequa B.
James, Jennifer Y. Kendall Thomas, Patricia
J. Lindholm, John M. (Jake) Manahan, Allen
G. Rasmussen, Kimberly W. Spaulding, Stuart
T. Williams, in their respective official capacity
as members of the Minnesota Board of Medical
Practice.

                       Defendants.



       The undersigned Attorneys for the Plaintiff hereby state pursuant to Local Rule

5.6(d)(1)(A)(ii) that the entire documents Docs 39 and 40 filed under seal contain confidential

information which is impracticable to redact.

Dated: January 19, 2021

                                                     Attorneys for the Plaintiff
                                                     /s/ Brad Haddy
                                                     Brad Haddy, Esq.
                                                     MN Bar No. 0387503
                                                     3209 W. 76th Street
                                                     Edina, MN 55435
                                                     Email: Email: bjhaddy@mnesq.com
                                                     Phone Number: (952) 513-7991



                                                 1
CASE 0:20-cv-02148-JRT-DTS Doc. 41 Filed 01/19/21 Page 2 of 3




                                 Jacques G. Simon Esq.,
                                 /s/ Jacques G. Simon
                                 By: Jacques G. Simon
                                 Admitted pro hac vice
                                 200 Garden City Plaza
                                 Suite 301
                                 Garden City, NY 11530
                                 Phone: 516-378-8400
                                 Email: jgs@jacquessimon.com




                             2
        CASE 0:20-cv-02148-JRT-DTS Doc. 41 Filed 01/19/21 Page 3 of 3




                       CERTIFICATION OF SERVICE

      I hereby certify that on this 19th day of January 2021, I served the within

Statement Pursuant to Local Rule 5.6 in lieu of redacted document upon the

following attorneys of record for the defendants through the filing of the same via

email and with the ECF system of the US District Court District of Minnesota.

Kathleen M. Ghreichi
Assistant Attorney General
Minnesota Attorney General’s Office
445 Minnesota Street, Suite 1400
St. Paul, MN 55101-2128
kathleen.ghreichi@ag.state.mn.us

                                                   /s/ Jacques G. Simon




                                        3
